                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Na’Quyan Demmons,

        Plaintiff,

                v.                                            Case No. 1:19cv634

State of Ohio, et al.,                                        Judge Michael R. Barrett

        Defendants.

                                             ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on August 30, 2019 (Doc. 4).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 4) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, plaintiff’s

Complaint (Doc. 3) is DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1).

        Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

        IT IS SO ORDERED.

                                                           s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court

                                                 1
